Appellant agrees that we were correct in reversing the judgment for the reasons assigned, but urges that we were in error in holding the evidence sufficient to authorize the submission of the issue of conspiracy between appellant and Pierce, and that a finding of the existence of such conspiracy would render admissible certain acts and declarations of Pierce.
Upon our present understanding of the record, we are inclined to adhere to the conclusions reached originally. The motion to modify our opinion in the particular mentioned is overruled.
Overruled.